DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20-41 are pending in this office action and presented for examinations. Claims 20-25, 27-32, and 34-39 are newly amended and claims 40-41 are newly added by the response received July 30, 2021. 

Specification
The title of the invention is not descriptive.  For example, techniques for accelerated computing on graphics processors were well known at the time the application was filed, and the characterization of such a technique as “shared hybrid” does not shed light on the inventive concept. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Checking an idle status of a shared function unit associated with a graphics processor to determine distribution of workloads between the shared function unit and an execution unit (EU) associated with the graphics processor”

Claim Objections
Claims 37-38 are objected to because of the following informalities.  Appropriate correction is required.
In claim 37, line 3, “indicataing” should be “indicating”. 
Claim 38 is objected to for failing to alleviate the objection of claim 37 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation “the one or more processors” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, 27-32, 34-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Achilles et al. (Achilles) (US 20110307890).
Consider claim 20, AAPA discloses a graphics processor ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")); a shared function unit (SFU) of the graphics processor (FIG. 8D, shared function unit 885); an execution resource of the graphics processor ([00177], line 2, EU).
However, AAPA does not disclose an apparatus comprising: one or more processor hardware circuitry to: detect workloads for the aforementioned graphics processor; check on a status of the aforementioned SFU of the aforementioned graphics processor; and based on the status of the aforementioned SFU, determine distribution of the workloads between the aforementioned SFU and the aforementioned execution resource of the aforementioned graphics processor.
On the other hand, Achilles discloses an apparatus comprising: one or more processor hardware circuitry to: detect workloads for a graphics processor ([0032], lines 1-4, special-purpose accelerators are well-known devices used to provide an efficient method of offloading computationally intensive tasks from the general-purpose processor (e.g., CPU or microprocessor); [0032], lines 7-11, modern graphics processing units (GPUs) are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms); check on a status of an accelerator, and based on the status of the accelerator, determine distribution of the workloads between the accelerator and a processor ([0036], lines 8-14, the mechanism provides two new components: (1) a background monitoring process/thread for monitoring the status of the special 
Achilles’s teaching results in improvements in throughput, latency, and quality (Achilles, [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on a status of an accelerator to determine distribution of workloads between the accelerator and a processor, when applied to AAPA which discloses the SFU and the execution resource in particular, results in the overall claim language.

Consider claim 21, the overall combination entails one or more processor hardware circuitry are further to facilitate the execution resource to place a status query message with a message entity to check on the status of the SFU, wherein the message entity comprises a message gateway (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status query message corresponds to the read request of the shared memory, and the message gateway corresponds to the shared memory; AAPA, [00177], lines 2-3, communication 

Consider claim 22, the overall combination entails the one or more processor hardware circuitry are further to facilitate the message entity to reply with a status notification message indicating the status of the SFU (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status notification message corresponds to the read data of the shared memory, and the message gateway corresponds to the shared memory; AAPA, [00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages), wherein the status comprises idle or busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer).

Consider claim 23, the overall combination entails the one or more processor hardware circuitry are further to facilitate the SFU to process one or more of the workloads responsive to the status indicating that the SFU is idle (Achilles, [0041], lines 1-6, the mechanism generates 

Consider claim 24, the overall combination entails the one or more processor hardware circuitry are further to direct the one or more of the workloads to the execution resource for processing, if the status indicates the SFU is busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the execution unit when the accelerator is busy improves throughput and latency relative to use of the execution unit when the accelerator is idle, or use of the accelerator when the accelerator is busy).

Consider claim 25, the overall combination entails the one or more processor hardware circuitry are further to generate a message to be communicated to a message register file, and 

Consider claim 27, AAPA discloses a graphics processor of a computing device ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")); a shared function unit (SFU) of the graphics processor (FIG. 8D, shared function unit 885); an execution resource of the graphics processor ([00177], line 2, EU).
However, AAPA does not disclose a method comprising: detecting workloads for the aforementioned graphics processor of the aforementioned computing device; and checking on a 
On the other hand, Achilles discloses a method comprising: detecting workloads for a graphics processor of a computing device ([0032], lines 1-4, special-purpose accelerators are well-known devices used to provide an efficient method of offloading computationally intensive tasks from the general-purpose processor (e.g., CPU or microprocessor); [0032], lines 7-11, modern graphics processing units (GPUs) are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms); and checking on a status of an accelerator to determine distribution of the workloads between the accelerator and a processor ([0036], lines 8-14, the mechanism provides two new components: (1) a background monitoring process/thread for monitoring the status of the special purpose accelerator (i.e. queue status, etc.); and (2) a shim redirection layer at the head of the library function operative to determine whether to send a task to the special purpose accelerator (i.e. hardware execution) or the general purpose processor (i.e. software execution)).
Achilles’s teaching results in improvements in throughput, latency, and quality (Achilles, [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on a status of an accelerator to determine 

Consider claim 28, the overall combination entails facilitating the execution resource to place a status query message with a message entity to check on the status of the SFU, wherein the message entity comprises a message gateway (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status query message corresponds to the read request of the shared memory, and the message gateway corresponds to the shared memory; AAPA, [00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages).

Consider claim 29, the overall combination entails facilitating the message entity to reply with a status notification message indicating the status of the SFU (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator 

Consider claim 30, the overall combination entails facilitating the SFU to process one or more of the workloads responsive to the status indicating that the SFU is idle (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the accelerator when the accelerator is idle improves throughput and latency relative to use of the accelerator when the accelerator is busy, or use of the execution unit when the accelerator is idle).

Consider claim 31, the overall combination entails directing the one or more of the workloads to the execution resource for processing responsive to the status indicating that the SFU is busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values 

Consider claim 32, the overall combination entails generating a message to be communicated to a message register file; delivering the message to the SFU via the message register file; and facilitating the SFU to process the message, wherein the message comprises a workload or a request for processing the workload (AAPA, [00177], FIG. 8D illustrates a conventional transaction 880 sequence of message flow between EU and shared function pipeline. As illustrated, communication between EUs and shared pipelines is accomplished using packets of information called messages. Message transmission is requested via send instructions. There are four basic phases of a message's lifetime, such as: 1) message creation, where an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc., and put it into message register file (MRF) 883; 2) message delivery, where EU thread issues the message for delivery from MRF 883 to SFU 885 via send instructions; 3) message processing, where the target SFU 885 receives the message and services accordingly; and 4) writing back response, where once the processing has complete, SFU 865 sends output data to the EU thread's general register file (GRF) in response to the message.)

Consider claim 34, AAPA discloses a graphics processor of a computing device ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")); a shared function unit (SFU) of the graphics processor (FIG. 8D, shared function unit 885); an execution resource of the graphics processor ([00177], line 2, EU).
However, AAPA does not disclose operations comprising: detecting workloads for the aforementioned graphics processor of the aforementioned computing device; and checking on a status of the aforementioned SFU of the aforementioned graphics processor to determine distribution of the workloads between the aforementioned SFU and the aforementioned execution resource of the aforementioned graphics processor. AAPA also does not disclose a non-transitory machine-readable medium comprising instructions that when executed by a local computing device, cause the local computing device to perform the aforementioned operations.
On the other hand, Achilles discloses operations comprising: detecting workloads for a graphics processor of a computing device ([0032], lines 1-4, special-purpose accelerators are well-known devices used to provide an efficient method of offloading computationally intensive tasks from the general-purpose processor (e.g., CPU or microprocessor); [0032], lines 7-11, modern graphics processing units (GPUs) are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms); and checking on a status of an accelerator to determine distribution of the workloads between the accelerator and a processor ([0036], lines 8-14, the 
Achilles’s teaching results in improvements in throughput, latency, and quality (Achilles, [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on status of an accelerator to determine distribution of workloads between the accelerator and a processor, when applied to AAPA which discloses the SFU and the execution resource in particular, results in the overall claim language. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the aforementioned combination of AAPA and Achilles using a machine-readable medium, as further taught by Achilles, as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 35, the overall combination entails the operations further comprise facilitating the execution resource to place a status query message with a message entity to check on the status of the SFU, wherein the message entity comprises a message gateway (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status query message corresponds to the read request of the shared memory, and the message gateway corresponds to the shared memory; AAPA, [00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages).

Consider claim 36, the overall combination entails the operations further comprise facilitating the message entity to reply with a status notification message indicating the status of the SFU (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status notification message corresponds to the read data of the shared memory, and the message gateway corresponds to the shared memory; AAPA, [00177], lines 2-3, communication between 

Consider claim 37, the overall combination entails the operations further comprise facilitating the SFU to process one or more of the workloads responsive to the status indicataing that the SFU is idle (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the accelerator when the accelerator is idle improves throughput and latency relative to use of the accelerator when the accelerator is busy, or use of the execution unit when the accelerator is idle).

Consider claim 38, the overall combination entails the operations further comprise directing the one or more of the workloads to the execution resource for processing responsive to the status indicating that the SFU is busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current 

Consider claim 40, AAPA discloses a graphics processor ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")); a shared function unit (SFU) of the graphics processor (FIG. 8D, shared function unit 885); an execution resource of the graphics processor ([00177], line 2, EU).
However, AAPA does not disclose a system comprising: a memory; and one or more processor hardware circuitry communicably coupled to the memory, the one or more processor hardware circuitry to: detect workloads for the aforementioned graphics processor; and check on a status of the aforementioned SFU of the aforementioned graphics processor to determine distribution of the workloads between the aforementioned SFU and the aforementioned execution resource of the aforementioned graphics processor.
On the other hand, Achilles discloses a system comprising a memory (Figure 1, ROM 18, RAM 20, data storage 21, Flash 16); and one or more processor hardware circuitry 
Achilles’s teaching results in improvements in throughput, latency, and quality (Achilles, [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on a status of an accelerator to determine distribution of workloads between the accelerator and a processor, when applied to AAPA which discloses the SFU and the execution resource in particular, results in the overall claim language.

Consider claim 41, the overall combination entails the one or more processors are further to facilitate the execution resource to place a status query message with a message entity to .

Claims 26, 33, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Achilles as applied to claims 20, 27, and 34 above, and further in view of Kim et al. (Kim) (US 20150112997 A1).
Consider claim 26, the combination thus far does not explicitly disclose the graphics processor is co-located with an application processor on a common semiconductor package.
On the other hand, Kim explicitly discloses a graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package (Kim, [0046], lines 3-5, the AP and the CP may be included in the processor 120 or may be respectively included in different IC packages; in other words, that which is included in the processor 120 is in a same IC package). 


Consider claim 33, the combination thus far does not explicitly disclose the graphics processor is co-located with an application processor on a common semiconductor package.
On the other hand, Kim explicitly discloses a graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package (Kim, [0046], lines 3-5, the AP and the CP may be included in the processor 120 or may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, in order to increase performance (e.g., latency between the application processor and graphics processor) relative to the graphics processor being on a different semiconductor package than an application processor. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, as this modification merely entails a combination of prior art elements (a graphics processor of the combination of AAPA and Achilles, and the application processor of Kim) according to known methods (Kim’s teaching of co-locating a graphics processor and an application processor on a common semiconductor package) to yield predictable results (a graphics processor being co-located with an application processor on a common semiconductor package), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 39, the overall combination entails the operations further comprise: generating a message to be communicated to a message register file; delivering the message to the SFU via the message register file; and facilitating the SFU to process the message, wherein the message includes a workload or a request for processing the workload (AAPA, [00177], FIG. 8D illustrates a conventional transaction 880 sequence of message flow between EU and shared 
However, the combination thus far does not explicitly disclose the graphics processor is co-located with an application processor on a common semiconductor package.
On the other hand, Kim explicitly discloses a graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package (Kim, [0046], lines 3-5, the AP and the CP may be included in the processor 120 or may be respectively included in different IC packages; in other words, that which is included in the processor 120 is in a same IC package). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, in order to increase performance (e.g., latency between the application processor and graphics processor) relative to the graphics processor being on a different semiconductor .

Response to Arguments
Applicant on page 12 argues: “No new claims have been added.”
However, claims 40-41 appear to be newly added.

Applicant on page 12 argues: “Without any concessions regarding the subject matter of this rejection, amendments have been made to specification. Accordingly, Applicants respectfully request the withdrawal of the objection to the Specification.”
In view of the aforementioned amendments, the previously presented objections to the specifications are withdrawn, except for the objection to the title. Regarding the amended title, Examiner submits that techniques for accelerated computing on graphics processors were well known at the time the application was filed, and the characterization of such a technique as 
The following title is suggested: “Checking an idle status of a shared function unit associated with a graphics processor to determine distribution of workloads between the shared function unit and an execution unit (EU) associated with the graphics processor”

Applicant on page 12 argues: “Without any concessions regarding the subject matter of this rejection, amendments have been made to specification to address the objections to the Drawings. Accordingly, Applicants respectfully request the withdrawal of the objection to the Drawings.”
In view of the aforementioned amendments, the previously presented objections to the drawings are withdrawn.

Applicant on page 12 argues: “The claims have been amended to address the noted claim objections. Accordingly, Applicant respectfully requests the withdrawal of the rejection of claims 20-33.”
In view of the aforementioned amendments, the previously presented objections to the claims are withdrawn.

Applicant on page 13 argues: “Without any concessions regarding the subject matter of this rejection, the claims have been amended to address the noted §112 claim rejections. Accordingly, Applicants respectfully request the withdrawal of the rejection of claims 22-24, 29- 31, and 34-39.”


Applicant on page 13 argues: “Without any concessions regarding the subject matter of this rejection, Applicants propose amendments to claims 20, 34, and their dependent claims. Accordingly, Applicants respectfully request the withdrawal of the rejection of claims 20-26 and 34-39.”
In view of the aforementioned amendments, the previously presented §101 claim rejections are withdrawn.

Applicant on page 15 argues: “The cited references, alone or in combination, neither disclose (nor even suggest) an apparatus which comprises one or more processor hardware circuitry to detect workloads for a graphics processor; check on a status of a shared function unit (SFU) of the graphics processor; and based on the status of the SFU, determine distribution of the workloads between the SFU and an execution resource of the graphics processor, as recited in claim 20 as amended herein.”
However, the cited references in combination appear to render obvious the aforementioned limitations — see the Claim Rejections - 35 USC § 103 section above. 

Applicant on page 15 argues: ‘The mechansims cited in Achilles cause tasks to be sent to a "special purpose accelerator", which is separate from the general prupose processor in Achilles. In amended claim 20, workloads are distributed between the execution resource and the SFUs, which are both part of the same graphics processor. As such, Achilles does not teach or suggest 
However, the rejection under 35 U.S.C. §103 does not rely merely on Achilles. Rather, the rejection under 35 U.S.C. §103 relies upon AAPA as modified by Achilles. Examiner notes that AAPA discloses both SFUs (which are fixed function) and execution resources (EUs, which are programmable), wherein both are part of the same graphics processor. Examiner submits that the teaching of Achilles which entails checking on a status of an accelerator to determine distribution of workloads between the accelerator (which accelerates particular functions) and a processor (which is general-purpose and programmable), when applied to the invention of AAPA, which likewise entails a unit that accelerate particular functions (an SFU) and a programmable unit (an EU), results in the overall claim language. Examiner submits that the determination of where to execute a workload — at a unit akin to an SFU or an accelerator, or at a unit akin to an EU or a general purpose processor) — for optimal throughput, latency, and quality is desirable and applicable regardless of whether the possible destinations are part of a graphics processor) or not. 

Applicant on page 16 argues: “Independent claims 27, 34, and 40 have been amended to recite elements generally similar to those recited in independent claim 1. Accordingly, independent claims 27, 34, and 40 are allowable for at least similar arguments applied to independent claim 20. The remaining dependent claims depend ultimately from one of claims 20, 27, 34, or 40 and are allowable at least by virtue of the dependency on claims 20, 27, 34, or 40 for the claim elements recited separately therein.”
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/Primary Examiner, Art Unit 2182